  Case 19-60187        Doc 58      Filed 11/23/20 Entered 11/23/20 14:29:33              Desc Main
                                     Document     Page 1 of 3




SIGNED THIS 23rd day of November, 2020


THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




                           UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                     Lynchburg Division

  IN RE:                                                )
            MAURIZIO AMATO                              )        CASE NO. 19-60187
                         DEBTOR                         )        CHAPTER 13


                                                ORDER

        This matter came upon the Debtor’s Amended Chapter 13 Plan and the trustee’s motion
 to dismiss or convert. It appearing to the court proper to do so, it is hereby ORDERED:

1. X             The hearing on the Debtor’s Amended Chapter 13 Plan and the Trustee’s Motion
 to Dismiss are:

                 _ X (a) CONTINUED to February 11, 2021 at 9:30 a.m., via Zoom Video
                       Conference, URL: https://vawb-uscourts-
                       gov.zoomgov.com/j/1602625006 , Meeting ID: 160 262 5006.

                 _____(b) CONTINUED to the same date and time as any hearing on the
                       modified plan to be filed as required in paragraph 6 below.

 2. X            This continuance is conditioned upon the debtor(s) keeping their plan payments
                 current. Failure to do so results in dismissal on the continued hearing date or
                 automatic dismissal without further notice or hearing twenty (20) days after the
                 trustee’s certification unless the debtor files a timely response to the certification.



                                             Page 1 of 3
                                             33
Case 19-60187       Doc 58      Filed 11/23/20 Entered 11/23/20 14:29:33              Desc Main
                                  Document     Page 2 of 3



3.   _         The debtor(s) shall have until ____ to bring plan payments current; otherwise,
               the case will be dismissed at the continued hearing date or will be automatically
               dismissed twenty (20) days after the trustee’s certification that plan payments are
               delinquent unless the debtor(s) timely file a response to the certification.

4. _____       The hearing on confirmation, and any objections thereto, and the trustee’s motion
               to dismiss/convert are continued to                              at which time all
               the conditions marked with a “✓” on the attached Exhibit A must have been
               accomplished or the debtors shall appear at that time and show cause why the case
               should not be dismissed. Location:                                    .

5. _____       Confirmation of the debtor(s)’ existing Chapter 13 plan is DENIED.

6.             Debtor(s) shall have until ____ ___ to file a modified plan. Upon failure to do
               so, or to request an extension of time prior to the due date for the modified plan,
               this case shall be dismissed without further notice or hearing, unless on or before
               the due date for the modified plan counsel files a certification that there is no need
               to file a modified plan.

               Should a modified plan be timely filed, counsel shall serve it in accord with
               existing procedures and orders of this court; provided however, that no service
               shall be required as to any class of creditors not adversely affected by the amended
               plan, as certified in writing by counsel for the debtor(s) and endorsed as agreed
               by the trustee, which certification shall be filed with the Clerk no later than the
               date by which service of the modified plan is required to be made. In all cases of
               plan modification, service shall be made upon any creditor who has any pending
               objection to confirmation or a specific request for notice.

7.             Counsel for the debtor(s) shall submit a wage deduction order or set up automatic
               trustee payments through the TFS system no later than ___ or the debtor(s)
               shall appear at the continued hearing date to show cause why no wage deduction
               order should be entered or why TFS payments are unnecessary.

8. _______     Should the trustee be prepared to recommend confirmation, she/he may submit a
               confirmation order for entry prior to the continued hearing provided there is no
               pending objection by a creditor to confirmation.

9.             Other provisions:


Debtors’ counsel shall serve a copy of this order upon the Chapter 13 trustee and all creditors or
their counsel who have filed objections, a motion to dismiss or convert, or an unresolved motion
for relief from the automatic stay.

                                      **END OF ORDER**



                                           Page 2 of 3
                                           33
Case 19-60187      Doc 58   Filed 11/23/20 Entered 11/23/20 14:29:33   Desc Main
                              Document     Page 3 of 3




I/We Ask For This:/Presented By:

/s/ Scott W. Carpenter
Attorney Name: Scott W. Carpenter, Esq.
Bar Number: 89057
Firm Name: New Day Legal, P.L.L.C.
Address: 98 Alexandria Pike, Suite 10,
Warrenton, VA 20186
Phone Number: 540-349-3232
Email Address: scott@newdaylegal.com
Counsel for Debtor



Seen and Agreed:

/s/ Herbert L. Beskin________________________
Herbert L. Beskin, Chapter 13 Trustee




                                      Page 3 of 3
                                      33
